Matter of Madden v Hynes (2014 NY Slip Op 05185)
Matter of Matter of Madden v Hynes
2014 NY Slip Op 05185
Decided on July 9, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 9, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2011-05490
 (Index No. 9058/09)

[*1]In the Matter of Edwin Madden, appellant, 
vCharles Hynes, etc., et al., respondents.
Edwin Madden, Elmira, N.Y., appellant pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and David Lawrence III of counsel), for respondent Brian Fischer, Commissioner of the New York State Department of Corrections and Community Supervision.
DECISION & ORDER
In a proceeding pursuant to CPLR article 78, inter alia, for a judgment directing the respondent Brian Fischer, Commissioner of the New York State Department of Corrections and Community Supervision, to calculate the sentence imposed on the petitioner on a judgment rendered against him on November 16, 1994, in the Supreme Court, Kings County, as running concurrently with a certain sentence imposed on the petitioner in Massachusetts, and to credit the petitioner "for the time he served on [the] Massachusetts sentence against his New York sentence," the petitioner appeals from a judgment of the Supreme Court, Kings County (Miller, J.), dated May 11, 2010, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly denied the petition and dismissed the proceeding. The petitioner failed to establish his entitlement, inter alia, to a judgment directing the respondent Brian Fischer, Commissioner of the New York State Department of Corrections and Community Supervision, to calculate the sentence imposed on the petitioner on a judgment rendered against him on November 16, 1994, in the Supreme Court, Kings County, as running concurrently with a certain sentence imposed on the petitioner in Massachusetts (see Penal Law § 70.25[4]; People v Fryar, 268 AD2d 595, 596; see also Cachoian v New York State Dept. of Corrections, 239 AD2d 118, 119).
The petitioner's contentions regarding a July 1, 2010, order of the Supreme Court, Kings County, are not properly before this Court (see CPLR 5515[1]; see also Wenzel v 16302 Jamaica Ave., LLC, 115 AD3d 852; W. Park Assoc., Inc. v Everest Natl. Ins. Co., 113 AD3d 38, 44).
MASTRO, J.P., DICKERSON, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court